Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of March 27, 2017
(the “Commencement Date”), by and between Empire Resorts, Inc., a Delaware
corporation (including its subsidiaries, the “Company”), and Ryan M. Eller (the
“Executive”, and the Company and the Executive collectively referred to herein
as “the Parties”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive as President of the
Company, and to enter into an agreement embodying the terms of such employment
(this “Agreement”), and the Executive desires to continue employment with the
Company, subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:

1. Term. The term of employment under this Agreement shall be for the period
beginning on the Commencement Date and ending on the close of business on
February 28, 2021 (the “Term”), or such earlier date upon which the Executive’s
employment is terminated by either Party in accordance with the provisions of
this Agreement.

2. Employment.

(a) Position. As of the Commencement Date, the Executive shall be employed as
President and Chief Operating Officer and/or such other title or titles as may
be granted by the Company. The Executive shall perform such duties and
responsibilities as may reasonably be assigned to him from time to time by the
Company’s Chief Executive Officer, if such officer position exists, and the
Board of Directors (the “Board”) and, in the absence of such assignment, such
duties as are customary and commensurate with the position held by the
Executive. The Executive agrees to comply with the Company’s written policies
and procedures throughout the Term; provided, however, that if any such policy
or procedure conflicts with the terms of this Agreement, the terms of this
Agreement shall prevail. The Executive shall report to the Company’s Chief
Executive Officer, if such officer position exists, and the Board.

(b) Obligations. The Executive agrees to (i) perform his duties faithfully and
devote substantially all of his full business time and attention to the business
and affairs of the Company; (ii) devote his skill and ability to promote the
interests of the Company; and (iii) carry out his duties in a competent and
professional manner. Anything herein to the contrary notwithstanding, nothing
shall preclude the Executive from: (i) serving on the boards of directors of
trade associations and/or charitable organizations; (ii) engaging in charitable
activities and community affairs; and (iii) managing his personal investments
and affairs, provided that the activities described in the preceding clauses
(i) through (iii) do not materially interfere with the proper performance of his
duties and responsibilities hereunder and do not prevent him from devoting
substantially all of his full business time and attention to the affairs of the
Company.

 

1



--------------------------------------------------------------------------------

3. Base Salary. The Company agrees to pay or cause to be paid to the Executive
during the Term a base salary at the rate of Six Hundred Thousand Dollars
($600,000) per year for the Term which may increase if, in their sole
discretion, the Board shall determine based on a number of factors that the
Executive’s performance warrants such an increase (the base salary in effect
shall be referred to herein as, the “Base Salary”). Such Base Salary shall be
payable, less applicable withholdings and deductions, in accordance with the
Company’s reasonable and customary payroll practices applicable to its executive
officers.

4. Bonus. The Executive shall be eligible to participate in any annual bonus
plan maintained by the Company for its senior executives on such terms and
conditions as may be determined from time to time by the Compensation Committee
of the Board. The payment of any such bonus shall be in the absolute discretion
of the Board and based on a number of factors including but not limited to
overall performance and profitability of the Company.

5. Additional Incentive.

(a) The Compensation Committee of the Board may, at the sole discretion of the
Compensation Committee, grant Executive equity awards (each an “Award”) under
the Empire Resorts, Inc. 2015 Equity Incentive Plan (the “2015 Plan”). The terms
of any Awards shall be as described in the award letter relating to each Award
and the terms and conditions of the 2015 Plan, as applicable. In the event of
any conflict between the terms and provisions of this Section 5 and the 2015
Plan, as applicable, the 2015 Plan shall govern.

(b) For the purposes of this Agreement, “Change in Control” shall have the same
meaning as in the 2015 Plan.

(c) Employee Benefits. The Executive shall be eligible to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to senior level executive officers generally and as may be in
effect from time to time, including any medical and health plans and any
equity-based incentive programs that may be put into place, subject, however, to
the terms and conditions of the various plans and programs and subject to the
determinations of any person or committee administering such plans and programs.
The Executive’s participation in such plans, practices and programs shall be on
the same basis and terms as are applicable to senior level executive officers of
the Company generally. Such level of benefits shall be at a level commensurate
with his position. For the avoidance of doubt, the Company shall be entitled to
terminate or reduce any employee benefit enjoyed pursuant to the provision of
this Section, if such reduction is applicable to all senior level executives of
the Company who are at a level commensurate with Executive’s position.
Notwithstanding the foregoing, the Executive will not be eligible to participate
in any severance plan of the Company. The Executive severance benefits, if any,
are to be solely set forth in Sections Section 9(b)(ii) and (iii).

 

2



--------------------------------------------------------------------------------

6. Other Benefits.

(a) Vacation. During each calendar year of the Term, the Executive shall be
eligible to accrue paid vacation up to twenty (20) days in accordance with the
Company’s vacation policy for senior level executive officers, as it may be
amended from time to time. The Executive agrees that vacation time is to be
taken at such time(s) as shall not materially interfere with the Executive’s
fulfillment of his duties hereunder.

(b) Perquisites. The Executive shall be entitled to perquisites on the same
basis as provided to other senior level executive officers at the Company. In
addition to the foregoing and Section 7 below, the Executive shall be entitled
to the following perquisites. At the end of the Term or on the Termination Date
(as defined below), whichever occurs sooner, Executive shall immediately vacate
the housing provided pursuant to Section 6(b)(i) and return to the Company the
automobile provided pursuant to Section 6(b)(ii) in accordance with the policies
and procedures of the Company applicable to all employees.

(i) Housing Allowance. During the Term, Executive shall be entitled to receive a
housing allowance of $1,600 per month plus utility expenses for purposes of
obtaining housing in Sullivan County, New York or a neighboring county in New
York, which allowance shall be payable no later than the end of the net
succeeding calendar month after the month to which the payment relates.
Executive will be responsible for any taxes due on such allowance. In addition,
the Executive shall be entitled to reimbursement of reasonable relocation
expenses incurred in connection with the relocation to Sullivan County, New
York. The Executive shall provide such appropriate documentation regarding these
expenses as the Company may reasonably request.

(ii) Automobile. The Company shall lease or purchase an automobile for
Executive’s sole and exclusive use, the approximate monthly value of which shall
not exceed $1,500. In addition, the Company shall be responsible for the payment
of insurance, maintenance, gas and other expenses related to the business use of
the automobile (“Car Expenses”) upon receipt of appropriate documentation of
such Car Expenses by Executive.

7. Expenses. The Executive shall be reimbursed on not less than a monthly basis
for all reasonable, ordinary and necessary expenses incurred by him in
connection with the performance of his duties hereunder or for promoting,
pursuing or otherwise furthering the business or interests of the Company
(including but not limited to travel costs, dining and entertainment), in each
case in accordance with policies established by the Board from time to time in
effect and upon receipt of appropriate documentation of such expenses.

8. Termination.

(a) Death. The Executive’s employment hereunder shall terminate automatically
upon the Executive’s death.

(b) Disability. If during the Term of this Agreement, Executive becomes
physically or mentally unable to perform his duties for the Company hereunder in
the reasonable judgment of the Board and such incapacity has continued for a
total of ninety (90) consecutive days or any one hundred twenty (120) days in a
period of three hundred sixty-five (365) consecutive days (“Disability”), then
the Company shall have the right to terminate Executive’s employment with the
Company upon written notice to Executive.

 

3



--------------------------------------------------------------------------------

(c) Cause. The Company shall be entitled to terminate the Executive’s employment
for “Cause.” For purposes of this Agreement, “Cause” shall mean that the
Executive: (i) pleads “guilty” or “no contest” to or is convicted of an act
which is defined as a felony under federal or state law or as a crime under
federal or state law which involves Executive’s fraud or dishonesty; (ii) in
carrying out his duties, engages in conduct that constitutes willful neglect or
willful misconduct; provided such plea, conviction, neglect or misconduct
results in material economic harm to the Company; (iii) fails to obtain or
maintain required licenses in the jurisdiction where the Company currently
operates or has plans to operate; (iv) willfully and intentionally fails to
perform the material responsibilities of the Executive’s position, (v) engages
in an act of dishonesty in the performance of his duties hereunder,
(vi) harasses or discriminates against the Company’s employees, customers, or
vendors in violation of Company policies with respect to such conduct;
(vii) engages in any conduct that is reasonably likely to cause harm to the
reputation of the Company or risk the loss of any license required by the
Company in the jurisdiction where the Company currently operates or has plans to
operate; (viii) makes a material disclosure as defined by Section 10(a) or
(ix) materially breaches any term of this Agreement. In the event any of the
occurrences in (i) through (ix) above have occurred, the Executive shall be
given written notice by the Company of its intention to so terminate his
employment, such notice (i) to state in detail the particular act or acts or
failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based and (ii) to be given within sixty (60) days after
the Board knew of such acts or failures to act. In the event such notice is
timely given by the Company, the Executive shall have thirty (30) days after the
date that the notice is given in which to cure such conduct, to the extent such
cure is possible. For the avoidance of doubt, any of the occurrences
constituting Cause set forth in clauses (i), (ii) and (v) above cannot be
cured. No act or failure to act on Executive’s part will be considered “willful”
unless done, or omitted to be done by Executive not in good faith and without
reasonable belief that his action or omission was in the best interests of the
Company.

(d) Good Reason. The Executive may terminate his employment hereunder for “Good
Reason”, which is defined to include the following events arising without the
consent of the Executive: (A) a material diminution in the Executive’s Base
Salary (unless such diminution is part of an across-the-board diminution
affecting all senior officers of the Company equally); (B) a material diminution
in the Executive’s title, authority, duties or responsibilities (including
reporting responsibilities); (C) a material diminution in the authority, duties
and responsibilities of the person to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee, other than the Chief Executive Officer, if such an officer position
exists; (D) a material diminution in the budget over which the Executive retains
authority; (E) a material change in the geographic location at which the
Executive must perform his duties and responsibilities for the Company; or
(F) any other action or inaction that constitutes a material breach of the terms
of this Agreement. In the event any of the occurrences in (A) through (F) above
have occurred, the Company shall be given written notice by the Executive of his
intention to so terminate his employment, such notice; (i) to state in detail
the particular act or acts or failure or failures to act that constitute the
grounds

 

4



--------------------------------------------------------------------------------

on which the proposed termination for Good Reason is based and (ii) to be given
within thirty (30) days after the Executive knew of such acts or failures to
act. In the event such notice is timely given by the Executive, the Company
shall have thirty (30) days after the date that the notice is given in which to
cure such conduct, to the extent such cure is possible. In the event of the
occurrence of an event described in (A) through (F) above, which event remains
uncured after the Company has received written notice of Executive’s intention
to terminate his employment to the Company, the Executive shall have sixty
(60) days from the initial existence of the event(s) that constitute the grounds
on which the proposed termination for Good Reason is based to terminate his
employment for Good Reason.

(e) Without Cause. The Company may terminate the Executive’s employment
hereunder without Cause at any time and for any reason (or for no reason) in the
Company’s sole discretion by giving the Executive a Notice of Termination (as
defined below). Such termination shall not be deemed a breach of this Agreement.

(f) Voluntary. Notwithstanding anything contained elsewhere in this Agreement to
the contrary, the Executive may terminate his employment hereunder at any time
and for any reason whatsoever (or for no reason) in the Executive’s sole
discretion by giving the Company a Notice of Termination (as defined
below). Such termination shall not be deemed a breach of this Agreement.

(g) Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision of this Agreement relied upon and which sets forth in reasonable
detail, if applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so
indicated. For purposes of this Agreement, no purported termination of
employment which requires a Notice of Termination shall be effective without
such Notice of Termination. The Termination Date (as defined below) specified in
such Notice of Termination shall be no less than thirty (30) days from the date
the Notice of Termination is given.

(h) Termination Date. “Termination Date” shall mean the date of the termination
of the Executive’s employment with the Company and specifically (i) in the case
of the Executive’s death, his date of death; (ii) in the case of a termination
of the Executive’s employment for Cause, the relevant date specified in
Section 8(c) of this Agreement; (iii) in the case of a termination of the
Executive’s employment for Good Reason, the relevant date specified in
Section 8(d) of this Agreement; (iv) in the case of the expiration of the Term
of this Agreement in accordance with Section 1, the date of such expiration; and
(v) in all other cases, the date specified in the Notice of Termination.

9. Compensation Upon Termination of Employment.

(a) At End of Term; For Cause; Without Good Reason. If during the Term of this
Agreement, the Executive’s employment under this Agreement is terminated by the
Company for Cause or by the Executive without Good Reason (and other than by
reason of the Executive’s death or Disability), or at the end of the Term, the
Company’s sole obligation hereunder, subject to applicable law, shall be to pay
the Executive the following amounts earned hereunder but not paid as of the
Termination Date:

 

5



--------------------------------------------------------------------------------

(i) the Executive’s Base Salary through the Termination Date;

(ii) reimbursement of any and all reasonable, ordinary, and necessary expenses
incurred in connection with the Executive’s duties and responsibilities under
this Agreement and for which the Company received appropriate documentation
prior to the Termination Date; and

(iii) any benefits to which Executive may be entitled to under the plans and
programs described in Section 5(c) or Section 6 as of the Termination Date in
accordance with the terms of this Agreement and relevant programs or policies of
the Company.

Subsections (i) through (iii) shall be referred to collectively as the “Accrued
Obligation.”

(b) Without Cause or for Good Reason. If the Executive’s employment hereunder is
terminated by the Executive for Good Reason or by the Company without Cause, the
Company’s sole obligation hereunder shall be to pay the Executive the following
amounts:

(i) the Accrued Obligation;

(ii) a pro-rata portion (based on the days worked by the Executive during the
applicable year) of any bonus awarded pursuant to any annual bonus plan
maintained by the Company for its senior executives to which the Executive would
have been entitled had he not been terminated, which shall be paid at such time
as other participants in the bonus plan are paid their respective bonuses in
respect of that fiscal year, but no later than March 15 of the calendar year
following the Termination Date;

(iii) The Executive’s Base Salary for the following period (the “Salary
Continuation Period”): (A) in the event that Executive’s employment hereunder is
terminated prior to the occurrence of a Change in Control, the lesser of
(x) eighteen (18) months following such termination or (y) the remaining
duration of the Term; or (B) in the event that Executive’s employment hereunder
is terminated on or following the occurrence of a Change in Control, the greater
of (x) twenty four (24) months following such termination or (y) the remaining
duration of the Term; in each instance such amount payable in equal installments
in accordance with the Company’s payroll practices applicable to its executive
officers which payments shall commence on the earlier of the first payroll date
following the 75th day after the Termination Date, or thirty (30) days after the
effective date of the Release referenced below in Section 9(g). The first
payment pursuant to this Section 9(b)(iii) shall include those payments that
would have previously been paid if the payments described in this Section had
begun on the first payroll date following the Termination Date. This timing of
the commencement of payments pursuant to this Section 9(b)(iii) is subject to
Section 11 below; and

(iv) that portion of any Equity Awards that is unvested on the Termination Date
shall be deemed vested on the Termination Date and Options shall remain
outstanding through the remainder of the original term of such Options.

 

6



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment hereunder is terminated by the
Company by reason of the Executive’s Disability, the Company’s sole obligation
hereunder shall be to pay the Executive the following amounts:

(i) the Accrued Obligation; and

(ii) any accrued benefits under the Company’s regular and any supplemental
long-term disability plan or plans; and

(iii) that portion of any Equity Awards that is unvested on the Termination Date
shall be deemed vested on the Termination Date and Options shall remain
outstanding through the remainder of the original term of such Options.

(d) Death. If the Executive’s employment hereunder is terminated due to his
death, the Company’s sole obligation hereunder shall be to pay the Accrued
Obligation to the person or persons designated in writing by the Executive to
receive such payment, or if no such designation was made, to the Executive’s
estate. In addition, that portion of any Equity Awards that is unvested on the
Termination Date shall be deemed vested on the Termination Date and Options
shall remain outstanding through the remainder of the original term of such
Options.

(e) Continuation of Employee Benefits. Notwithstanding anything to the contrary,
in addition to any amounts payable in the event of a termination under
Section 9(b), the Company, the Company shall fully subsidize the cost of all
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) premiums during the
Salary Continuation Period and the Company shall continue to provide the
Executive, during the Salary Continuation Period with any other benefits set
forth under Section 5(c) as though the Executive’s employment had not terminated
(to the extent such coverage may be continued under the terms of such plans and
programs and exclusive of participation in any Section 401(k) Plan or any other
plans for severance benefits). In accordance with the applicable provisions of
COBRA, the Executive may continue COBRA coverage at the Executive’s sole cost
for any remaining COBRA period after the Salary Continuation Period.
Notwithstanding the foregoing and subject to Executive’s group health plan
coverage continuation rights under COBRA, the Company’s obligation to provide
the continuation of benefits under this Section shall be reduced to the extent
the same types are received or made available to Executive under the plans,
programs or arrangements of a subsequent employer or is otherwise received by
Executive during such period. The Executive shall have the obligation to notify
the Company, during the Salary Continuation Period, that he is eligible for,
entitled to or receiving such benefits from a subsequent employer or is
otherwise receiving such benefits.

(f) No Mitigation; No Offset. In the event of any termination of his employment
hereunder, the Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
provided to the Executive in any subsequent employment, except as provided in
Section 9(e) of this Agreement.

 

7



--------------------------------------------------------------------------------

(g) Release. Any other provisions of this Agreement notwithstanding,
Section 9(b)(ii) and (iii) shall not apply unless and until: (i) Executive has
executed and delivered a full and complete general release of all claims in such
form as is reasonably requested by the Company which Executive has not revoked
in any time frame provided in the general release; and (ii) Executive has
returned all the Company’s property. Any obligation on the part of the Company
for payments pursuant to Section 9(b)(ii) and (iii), shall cease if the
Executive violates of the provisions of Section 10 below.

(h) Timing of Payments. Other than the benefits provided for in Section 9(e)
above, unless otherwise specifically indicated herein, the payments provided for
in this Section 9 shall begin within ninety (90) days of the termination of the
Executive’s employment with the Company provided the Executive has not revoked
acceptance of the releases set forth in Section 9(g).

(i) Limitation on Benefits. Notwithstanding anything to the contrary contained
in this Agreement, to the extent that any of the payments and benefits provided
for under this Agreement or any other agreement or arrangement between the
Company and the Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 9(i), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Payments shall be reduced to the extent that
such reduction would result in after-tax payments and benefits to the Executive
that exceed the after-tax payments and benefits to which the Executive be
entitled without such reduction. Any determination required under this Section
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes and the Executive agrees not to take
any position (in any tax return or otherwise) inconsistent with
determination. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely in reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and the Executive shall furnish to the Accountants such information and
documents as the Accountants may request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section. If the
limitation set forth in this Section 9(i) is applied to reduce an amount payable
to the Executive, and the Internal Revenue Service successfully asserts that,
despite the reduction, the Executive has nonetheless received payments which are
in excess of the maximum amount that could have been paid to the Executive
without being subjected to any excise tax, then, unless it would be unlawful for
the Company to make such a loan or similar extension of credit to the Executive,
the Executive may repay such excess amount to the Company as though such amount
constituted a loan to the Executive made at the date of payment of such excess
amount, bearing interest at 120% of the applicable federal rate (as determined
under Section 1274(d) of the Code in respect of such loan).

(j) Valuation of Non-Competition Obligations. The Company shall make reasonable
efforts to cooperate with the Executive with regard to the value for tax
purposes of the Executive’s non-competition obligations under this Agreement.

 

8



--------------------------------------------------------------------------------

10. Employee Covenants.

(a) Unauthorized Disclosure. The Executive shall not, during the Term of this
Agreement and thereafter, make any Unauthorized Disclosure (as defined
below). For purposes of this Agreement, “Unauthorized Disclosure” shall mean
disclosure by the Executive without the prior written consent of the Board to
any person, other than an employee of the Company or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Executive of his duties hereunder, of any confidential information relating to
the business or prospects of the Company, including, but not limited to, any
information with respect to any of the Company’s customers, products, finances
or financial projections, methods of distribution, strategies, business and
marketing plans and business policies and practices, including information
disclosed to the Company by others under agreements to hold such information
confidential (the “Confidential Information”). Notwithstanding the foregoing,
the Executive may disclose Confidential Information (i) to the extent such
disclosure is or may be required by law, but only after providing (A) notice to
the Company of any third party’s request for such information, which notice
shall include the Executive’s intent with respect to such request, and (B) to
the extent possible under the circumstances, sufficient opportunity for the
Company to challenge or limit the scope of the disclosure, or (ii) in confidence
to an attorney, accountant or other advisor for the purpose of securing
professional advice concerning the Executive’s personal matters, provided that
such attorney or other advisor agrees to observe these confidentiality
provisions. Confidential Information shall not include the use or disclosure by
the Executive of any information known generally to the public or known within
the Company’s trade or industry (other than as a result of any direct or
indirect action or inaction by the Executive or any disclosure by the Executive
in violation of this Section 10(a)). This Section 10(a) has no temporal,
geographical or territorial restriction. Nothing in this Agreement prohibits or
restricts the Executive (or Executive’s attorney) from initiating communications
directly with, responding to an inquiry from, or providing testimony before the
Securities and Exchange Commission (the “SEC”), the Financial Industry
Regulatory Authority (“FINRA”), any other self-regulatory organization or any
other federal or state regulatory authority regarding this Agreement, or its
underlying facts or circumstances, or a possible securities law violation.
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any securities regulatory agency or authority or
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any securities regulatory agency or authority or
government agency. This Agreement does not limit the Executive’s right to
receive an award for information provided to any government agencies or to the
SEC staff or any other securities regulatory agency or authority.

 

9



--------------------------------------------------------------------------------

(b) Non-Competition. The Executive shall not, during the Term of this Agreement
and during the Non-Competition Period (as defined below), directly or
indirectly, without the prior written consent of the Board, own, manage,
operate, join, control, be employed by, consult with or participate in the
ownership, management, operation or control of, or be connected with (as a
stockholder, partner, or otherwise) any business competing with, or
substantially similar to, the businesses of Company and its present and future
subsidiaries, joint ventures, partners or other affiliates (except that
affiliates of the Company that are solely in a business unrelated to the
Company’s business shall not be included) (the “Empire Companies”), as such
businesses exist within 100 miles of the location in which any such entity
conducts, or is actively investigating the possibility of conducting, its
businesses as of the beginning of the Non-Competition Period. Notwithstanding
the foregoing, the provisions of this Section 10(b) shall not be deemed to
prohibit the Executive’s ownership of up to 2% of the total shares of all
classes of stock outstanding of any publicly held company. Notwithstanding the
foregoing, following the Termination Date, Executive shall be entitled to be
employed by, consult with or participate in the management, operation or control
of Genting Berhad, Genting Malaysia Berhad, Genting Hong Kong Limited, or
affiliates thereof, or any other entity in which Tan Sri Lim Kok Thay or any
member of the Lim family has, directly or indirectly, invested, without the
prior written consent of the Board.

(c) Non-Solicitation. During the period from the termination of the Executive’s
employment with the Company through the one year anniversary of the date of
termination, the Executive shall not, directly or indirectly, alone or in
conjunction with another person, (i) hire, solicit, retain, compensate or
otherwise induce or attempt to induce any individual who is an employee of any
of the Empire Companies, to leave the employ of the Empire Companies or in any
way interfere with the relationship between any of the Empire Companies and any
employee thereof, (ii) hire, engage, send any work to, place orders with, or in
any manner be associated with any supplier, contractor, subcontractor or other
business relation of any of the Empire Companies if such action by the Executive
would have a material adverse effect on the business, assets or financial
condition of any of the Empire Companies, or materially interfere with the
relationship between any such person or entity and any of the Empire Companies,
or (iii) solicit or accept business from any customer of any of the Empire
Companies. In connection with the foregoing provisions of this Section 10, the
Executive represents that his experience, capabilities and circumstances are
such that such provisions will not prevent him from earning a livelihood.

(d) Non-Competition Period. For purposes of this Agreement, the “Non-Competition
Period” means the period from the termination of the Executive’s employment with
the Company through (i) in the case of a termination without Cause by the
Company, the end of the Salary Continuation Period, (ii) in the case of a
voluntary termination by the Executive without Good Reason, one (1) year
following the date of such termination, (iii) in the case of Executive
terminating his employment for Good Reason, the end of the Salary Continuation
Period (iv) in the case of a termination by the Company with Cause, for one
(1) year following such termination and (v) in the case of the expiration of the
Term, for three (3) months following the expiration of the Term.

(e) Remedies. The Executive agrees that any breach of the terms of this
Section 10 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law. The Executive therefore
also agrees that in the event of said breach or any threat of such a breach, the
Company shall be entitled to seek an

 

10



--------------------------------------------------------------------------------

immediate injunction and restraining order to prevent such breach or continued
breach by the Executive, in addition to any other remedies to which the Company
may be entitled at law or in equity. The Executive and the Company further agree
that the provisions of this Section 10 are reasonable and properly required for
the adequate protection of the current and future business of the Empire
Companies and that the Company would not have entered into this Agreement but
for the inclusion of such covenants herein. Should a court determine, however,
that any provision of the covenants is unreasonable, either in period of time,
geographical area, or otherwise, the Parties agree that such covenants should be
interpreted and enforced to the maximum extent which such court deems reasonable
and such determination shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement. The existence of a
claim, charge, or cause of action by the Executive against the Company shall not
constitute a defense to the enforcement by the Company of the foregoing
confidentiality, non-competition, and non solicitation sections.

11. Section 409A. It is the intention of the Parties that this Agreement be
exempt from or comply strictly with the provisions of Section 409A of the Code,
and Treasury Regulations and other Internal Revenue Service guidance promulgated
thereunder (the “Section 409A Rules”) and any ambiguity herein shall be
interpreted so as to be consistent with the intent of this paragraph. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Section 409A or damages for
failing to comply with Section 409A. Notwithstanding anything contained herein
to the contrary, all payments and benefits which are payable upon a termination
of employment hereunder shall be paid or provided only upon those terminations
of employment that constitute a “separation from service” from the Company
within the meaning of the 409A Rules (determined after applying the presumption
set forth in Treas. Reg. Section 1.09A-1(h)(1)). Further, to the extent the
Executive is a specified employee under the 409A Rules at the time of a
termination of employment and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated recognition of
income or additional tax under Section 409A, then the Company will defer the
commencement of any payments or benefits hereunder (without any reduction in
payments or benefits ultimately paid or provided to the Executive) until the
date that is at least six (6) months following the Executive’s termination of
employment with the Company (or the earliest date permitted under Section 409A
Rules, e.g., immediately upon the Executive’s death), whereupon the Company will
promptly pay the Executive a lump-sum amount equal to the cumulative amounts
that would have otherwise been previously paid to the Executive under this
Agreement during the period in which such payments or benefits were
deferred. Thereafter, the normal schedule for the remaining payments will
commence. Notwithstanding anything to the contrary in this Agreement,
reimbursement payments shall be promptly made to the Executive following such
submission, but in no event later than December 31st of the calendar year
following the calendar year in which the expense was incurred. In no event shall
the Executive be entitled to any reimbursement payments after December 31st of
the calendar year following the calendar year in which the expense was incurred.

 

11



--------------------------------------------------------------------------------

Additionally, in the event that following the date hereof, the Company or the
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 09A, the Company and the Executive
shall work together to adopt such amendments to this Agreement or adopt other
policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
Agreement from Section 409A Rules and/or preserve the intended tax treatment of
the compensation and benefits provided with respect to this Agreement or
(y) comply with the requirements of Section 409A Rules.

12. Withholding of Taxes. The Company may take such actions as are reasonably
appropriate or consistent with applicable law and the Plans in connection with
any compensation paid pursuant to this Agreement with respect to the withholding
of any taxes (including income or employment taxes) or any other tax matters,
including, but not limited to, requiring the Executive to furnish to the Company
any applicable withholding taxes prior to the vesting of Restricted Shares or
the issuance of common stock upon exercise of an Option.

13. Indemnification; Insurance; Limitation of Liability.

(a) The Company agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, the Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation, by-laws
or resolutions of the Board against all cost, expense, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, ERISA excise
taxes or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
he has ceased to be a director, member, employee or agent of the Company or
other entity and shall inure to the benefit of the Executive’s heirs, executors
and administrators. The Company shall advance to the Executive all costs and
expenses incurred by him in connection with a Proceeding within a reasonable
time after submission of reasonable documentation of such costs and
expenses. Such request shall include an undertaking by the Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled by law to be indemnified against such costs and expenses.

(b) Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any Proceeding concerning payment of amounts claimed by the Executive under
Section 13(a) above that indemnification of the Executive is proper because he
has met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or stockholders) that the
Executive has not met such applicable standard of conduct, shall create a
presumption in any judicial proceeding that the Executive has not met the
applicable standard of conduct.

 

12



--------------------------------------------------------------------------------

(c) The Company agrees to continue and maintain director’s and officer’s
liability insurance policy covering the Executive, until such time as actions
against the Executive are no longer permitted by law, with terms and conditions
no less favorable than the most favorable coverage then applying to any other
senior level executive officer or director of the Company.

14. Representations.

(a) The Executive represents and warrants that he has the free and unfettered
right to enter into this Agreement and to perform his obligations under it and
that he knows of no agreement between him and any other person, firm or
organization, or any law or regulation, that would be violated by the
performance of his obligations under this Agreement. The Executive represents
that in connection with the Executive’s employment with the Company, the
Executive shall not use or disclose any trade secrets or other proprietary
information or intellectual property in which a prior employer or company has
any right, title or interest and your employment with the Company will not
infringe or violate the rights of any prior employer or company. The Executive
represents and warrants to the Company that he has returned all property and
confidential information belonging to any prior employer, other than
confidential information that has become generally known to the public or within
the relevant trade industry.

(b) The Company represents and warrants that it is validly existing and in good
standing under the laws of the State of Delaware and is registered or qualified
to conduct business in all other jurisdictions in which the failure to be so
registered or qualified would adversely affect the ability of the Company to
perform its obligations under this Agreement. The Company has taken all company
action required to execute, deliver and perform this Agreement and to make all
of the provisions of this Agreement the valid and enforceable obligations they
purport to be and has caused this Agreement to be executed by a duly authorized
officer of the Company. All consents and approvals by any third party required
to be obtained by the Company in order for it to be authorized to enter into and
consummate this Agreement have been obtained and no further third party
approvals or consents are required to consummate this Agreement. Execution and
delivery of this Agreement and all related documents, and performance of the
obligations hereunder by the Company do not conflict with any provision of any
law or regulation to which the Company or any of its affiliates are subject,
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement or instrument to which the
Company or any of its affiliates are a party or by which the Company is bound or
any order or decree applicable to the Company, or result in the creation or
imposition of any lien on any assets or property of the Company, and/or which
would materially and adversely affect the ability of the Company to perform its
obligations under this Agreement. The Company has obtained all consents,
approvals, authorizations or orders of any court or governmental agency or body,
if any, required for the execution, delivery and performance by the Company of
this Agreement.

 

 

13



--------------------------------------------------------------------------------

15. Successors and Assigns.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns. The term “successors”
and “assigns” as used herein shall mean a corporation or other entity acquiring
or otherwise succeeding to, directly or indirectly, all or substantially all the
assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

16. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, and addressed as follows:

To the Executive:

Ryan M. Eller,

at the address in the payroll records of the Company

To the Company:

Empire Resorts, Inc.

c/o Monticello Casino and Raceway, Route 17B

P.O. Box 5013

Monticello, New York 12701

Attention: Nanette L. Horner, Chief Counsel

17. Survivorship. Except as otherwise set forth in this Agreement, the
Executive’s covenants set forth in Section 10 hereof shall survive any
termination of the Executive’s employment.

18. Waiver. The waiver by either Party of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach. The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing and signed by the Executive and the Company.

 

14



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without giving
effect to the conflict of law principles thereof. Any action, suit or other
legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be submitted to the exclusive
jurisdiction of any state or federal court in New York County.

20. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

21. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements, understandings and
arrangements, oral or written, between the Parties with respect to the subject
matter hereof. This Agreement may be executed in one or more counterparts.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

EMPIRE RESORTS, INC. By:  

/s/ Emanuel R. Pearlman

Name:   Emanuel R. Pearlman Title:   Executive Chairman of the Board EXECUTIVE:

/s/ Ryan M. Eller

 

15